DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. The Claims recited appear to have new matter; therefore the rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 40-44 and 46-52,54,61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Stackhouse (GB 668,333) in view of Johnson et al. (US 6,156,699 A) and Liste et al. (DE 102004040726 A1-machine translation provided of the description), as evidenced by Kopral et al. (Chemik, 65.4 (2011): 359-364), Tuomela et al. (Bioresource Technology, 72 (2000): 169-183) and Cab-O-Sil MSDS (hereinafter MSDS).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Stackhouse disclose the methods and granulated seed as discussed above, but fail to explicitly teach mixing at least one non-silica inorganic or organic filler, such as the hygroscopic salt calcium chloride, hemicellulose, lignin, cellulose and bentonite clay,  into silica containing external layer, the required concentrations of silica and hygroscopic salt in the coating layer, the claimed surface area and pore maximum of the silica.  The teachings of Johnson et al. and Liste et al. as evidenced by Tuomela et al. help to cure these deficits.
Johnson et al. teaches coating a seed with a particulate inert solid, such as clay or wood flour, and a binder, then with a singulating substance, such as a silica or silica gel, then a biological material and/or a phytoprotection product, followed by a binder coating (col 1, ln 35-55, col 4, ln 1-12).  Johnson et al. specifically teaches that CAB-O-SIL, which is a pyrogenic silica, may be used as the silica agent (col 3, ln 6-9) which is believed to inherently provide a BET surface area and pore maximum (See MSDS, page 1).  The production of granulated seeds may include the coating of the seed further with Rhizobium bacteria and an outer binder, wherein the granulated seeds are then dried, and no mention is made of application of heat in this drying step (abstract, col 4, ln 34-37).  Johnson et al. further teach that the silica may be combined with filler, such as wood flour (IE powder obtaining from grinding wood) (Johnson et al., col 3, ln 3-5), which wood flour contains lignocellulose which contains the components of cellulose, lignin and hemicellulose as evidenced by Tuomela et al. (pg 170, col 1, para 3).  
Liste et al. teach encapsulation of a seed (pg 1, para 1).  Liste et al. teaches adding hygroscopic compounds to the encapsulated seed which have a high water absorption capacity and lists compounds such as silica and calcium chloride as suitable for this purpose (pg 2, para 10).

Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stackhouse, Liste et al. and Johnson et al. because all references are directed to granulated/encapsulated seeds that can comprise a coating containing silica.  Regarding the addition of a filler into the external layer, as Stackhouse teach inclusion of inert components in the coating, Johnson et al. teach mixing silica with an inert filler, such as wood flour that contains lignin, cellulose and hemicellulose as well as including other inert material such as clay within the coating and Liste et al. teach inclusion of calcium chloride within the seed coating, the addition of calcium chloride, hemicellulose, cellulose, lignin and clay, such as bentonite, would have been obvious to one of ordinary skill in the art.  Furthermore, as Liste discloses both silica and calcium chloride possess water absorption properties, it would have been obvious to one of ordinary skill in the art to combine both substances to provide a third composition which contains the very same hygroscopic properties.  In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980).  Furthermore, regarding the amounts of silica and other hygroscopic salt required by the Claims, as taught by Liste above, both silica and calcium chloride are hygroscopic compounds that when coated on a seed give the encapsulated seed high water absorption ability, making the amounts of hygroscopic compounds coated on the seed result effective variables that one of ordinary skill in the art would have routinely optimized until the desired water absorption ability of the encapsulated seed were obtained.  Thus, the recited concentration ranges of the silica and hygroscopic salts would have been obvious based upon routine optimization absent evidence to the contrary.
	Regarding the limitation that requires that the coating layer is an external coating layer and that the silica is uniformly distributed within the entire coating layer, as Stackhouse describes the binder and absorptive additions to the seeds as a homogenous layer as well as teaches that this coating can be built up, but that the last layer applied is preferably the highly absorptive compound, an external coating which contains the silica distributed within the entire external layer would have been obvious.  Furthermore, as the absorptive compound is applied to the seed by rolling and tumbling the binder coated seeds within the absorptive substance, this substance would have been pressed into the binder layer providing a coating where the absorptive substance is found within the entire coating..  Regarding the uniformity required by claims 42 and 43, such is believed to be achieved due to Stackhouse require a “homogenous” coating layer and because Applicant uses the same process as Stackhouse for obtaining a uniform external coating containing silica uniformly distributed throughout the coating.
	Regarding the requirement that the coating step is repeated, this would have been obvious over the teachings in Stackhouse that the coating is built up by applying of multiple layers of binder and substance until the desired thickness is achieved.  
Regarding the limitation of Claim 21 and 33 that requires granulation of a seed between a size of between 0.3mm and 10mm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to granulate a tomato seed which falls within the claimed size range as evidenced by Kopral et al. as Stackhouse discloses granulating such a tomato seed.  While Stackhouse exemplifies granulating the tomato seed with charcoal, Stackhouse does list silica gel along with charcoal as 2 of the 4 examples of adsorptive compounds that may be used and seems to indicate that the two are interchangeable for this purpose.  Regarding the limitation that the coating is applied to a rapeseed (canola) seed, as Stackhouse teaches applying the coating composition to a cabbage seed, which belongs to the Brassicaceae plant, the same plant family as rapeseed (canola), it would have been obvious to one of ordinary skill in the art to applying the coating composition to rapeseed (canola) seed to enhance the germination thereof.
Regarding the requirement that the silica is not silica gel, as Johnson et al. suggest silica and Stackhouse’s silica gel are interchangeable and suggest using CAB-O-SIL, which is a pyrogenic silica, it would have been obvious to one of ordinary skill in the art to interchange the pyrogenic silica of Johnson et al. for the silica gel of Stackhouse.  Regarding the limitation which requires drying of the granulated seed, such would have been obvious over the teaching of Johnson of drying a granulated seed.  Furthermore, regarding the drying temperature of between 25 and 50 degrees Celsius, as Johnson teach that bacteria is applied to the seed before the drying step, it would have been obvious to utilize a low drying temperature, such as room temperature or slightly above, to dry the seed in order to not damage or kill the bacteria that was just applied to the seed.
Regarding the limitation that requires that instantly claimed granulated seed has a higher germination compared with an identical seed where silica is not distributed through the entire external coating, following the suggestions of the prior art would have naturally led to a granulated seed that germinates as required.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
	Applicants assert that the previous rejection is moot as the claims pertaining thereto were canceled.  Applicants further assert that the references and rationale applied in the previous 103 rejection would be deficient if applied against the instant claims for reasons already of record.  Specifically, Applicants traverse the 103 rejection by arguing that the word “homogeneous” used in Stackhouse refers to the concentric form of the layer, not the arrangement of components within the layer.  They further argue that embedding silica throughout the entire external coating would frustrate the purpose of Stackhouse which is to sequester any herbicide encountered by the coated seed.  Applicants further allege that providing an external layer that contains silica distributed throughout the layer would frustrate the purpose of Johnson of preventing seeds from sticking to each other.  From these arguments, Applicant concludes that these two references teach away from the instant invention of providing silica throughout the entire external coating layer.  These lines of reasoning were not found persuasive for reasons already of record.
Specifically, regarding the argument concerning the word “homogeneous”, interpreting homogeneous to refer explicitly to the concentric form of the layer goes against its literal meaning and is redundant.  The relevant passage of Stackhouse recites in part “…a herbicide-resistant coated seed is provided with a coating which includes a concentric, i.e., homogeneous substantially spherical layer of a porous, highly adsorptive substance and a water-soluble binder…”  The passage already recites “substantially spherical layer” directly after “homogeneous” and so interpreting homogeneous to mean concentric would be duplicative with the phrase listed directly thereafter.  In regards to the teaching away arguments, Applicant has yet to prove that providing silica within a water soluble binder would render the coating layer unacceptable for absorbing herbicide or preventing seeds from sticking together.  It is further noted that the claims do not require that the binder is found throughout the external coating layer, just that the silica is found throughout the external coating layer.  Furthermore, Applicant teaches a method for producing such an externally coated seed with silica found throughout the external coating layer can involve the same method steps as outlined in Stackhouse (IE coating seeds first with binder and then adding a silica containing coating composition).  Thus, it would follow that taking advantage of such a process would result in the same uniform external coating with silica uniformly placed throughout the external coating as claimed.  
Response to Applicant amendment/argument
The Examiner agrees with applicant that instant claims requiring silica having a surface of 20 to 190m2/g in an amount of 10-70% based on the weight of the instant coating and in amount of 20-55.3% by weight of based on the total weight of the seed wherein the seeds exhibits at least 80.25% of germination ability when stored at 20 degree C  for 3 day on water moisten paper is unobvious. Once the 112 rejections are overcome, the prior art rejection will be withdrawn.  





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40 -52,54,61-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
BET surface and ISO 9277 are recited in claims 40,45,,54 and the original Specification but are not defined or described in the Original Specification. Applicant should provide documentation explaining BET surface and ISO 9277.
DIN 66134 is recited in claim 44,45 and the original Specification but are not defined or described in the Original Specification. Applicant should provide documentation explaining BET surface and ISO 9277. 

Claims 40 -52,54,61-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 40 and 53 use the phrase “a single uniform external coating”, “external coating”. This phrases are nowhere written in the Original Specification. The term “single” and/or “External” in 40 and 53 is/are nowhere written in the original Specification. Address all occurrences “external” in claims.
Claim 46 recites “wherein the silica is not silica gel”. Nowhere in the Specification is it written, “wherein the silica is not silica gel”. The recitation of “wherein the silica is not silica gel” appears to be new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 the limitation "the silica concentration" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 the limitation "the external coating layer" in lines 2, 3, 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 the limitation "the coating layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 the limitation "the silica concentration" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 the limitation "the external coating layer" in lines 2, 3,4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 the limitation "the coating layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term "cellulose derivative" in claim 48 line 3 is a relative term which renders the claim indefinite.  The term "cellulose derivate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  No example of a "cellulose derivate" is recited in the instant Specification.

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616